Title: To George Washington from Benjamin Lincoln, 25 November 1780
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General 
                            Boston Novbr 25 1780
                        
                        I was yesterday honored with your Excellencys favor of 8th instant announcing my
                            change—an event extremely felicitating.
                        The General Assembly of this common wealth is now sitting, the first on our new  situation. Had I arrived
                                from camp a few days sooner, I should probably have been honored with a seat
                            among them.
                        Though I am happy to inform your Excellency, that the Court are seriously disposed to raise and support an
                            army; yet cannot but lament, that they have fostered an idea, that it is impossible, that men should be engaged for the
                            war—Reasoning on such mistaken principles they have digested a plan for raising an army immediately, not for the war, but
                            for three years only—As for many months past my lips have been sealed, though in company where raising an army, feeding and
                            clothing them have been the important topics of conversation, I have felt the painful necessity of listening in silent
                            sadness to schemes & propositions, evidently, in my opinion, founded on error. But as soon as the certificate of my
                            exchange was handed me, I readily intermixed with the members of the assembly, endeavoured to convince them of the fatal
                            consequency, attending a measure of this kind, the necessity of immediately attempting to procure men for the war, and of
                            relinquishing every idea of procuring them for three years only; I think, I have some reason to expect that they will
                            adopt a measure, so evidently having policy of national interest for its basis.
                        The General Court have appointed a committee on ways & means, consisting principally of Gentlemen of
                            great patriotism & abilities. I am honored by the court as a member of it. I readily accepted the appointment as
                            every matter respecting our quota of troops, providing funds for the subsistance of the army, magazines &c.
                            &c. will come before them & be the subject of their deliberations.
                        I lament the deranged state of our finances, which so shades our public concerns I cannot but flatter my
                            self, considering the wishes of the Court to do what shall be right, that all necessary sums will in fact be raised. From
                            the late numerous arrivals, I have no doubt, but that the army may be clothed, and, if proper attention is paid to the
                            matter, a sufficient supply of meat may be had for the winter—However as the committee is to meet on the morrow, I then
                            can better determine these matters, & will soon do my self the honor of writing again to your Excellency on these
                            subjects. I have the honor to be My dear General with all the esteem & respect which the warmest sentiments of
                            affection & the highest confidence can inspire your Excelcy most ob. Servant 
                        
                            B. Lincoln
                        
                    